 



EXHIBIT 10.6.5

JABIL CIRCUIT, INC.
RESTRICTED STOCK AWARD AGREEMENT

     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of
                     (the “Grant Date”) between JABIL CIRCUIT, INC. a Delaware
corporation (the “Company”) and                                          (the
“Grantee”).

Background Information

     A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Jabil Circuit, Inc. 2002 Stock Incentive Plan (the
“Plan”).

     B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards to any Employees or Consultants of
the Company, subject to the terms and conditions of the Plan and any additional
terms provided by the Administrator. The Administrator has made a Stock Award
grant to the Grantee as of the Grant Date pursuant to the terms of the Plan and
this Agreement.

     C. The Grantee desires to accept the Stock Award grant and agrees to be
bound by the terms and conditions of the Plan and this Agreement.

     D. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

Agreement

     1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee
                                         (                    ) shares of Common
Stock (the “Restricted Stock”) as of the Grant Date. The extent to which the
Restricted Stock becomes vested and non-forfeitable shall be determined in
accordance with the provisions of Sections 2 and 3 of this Agreement.

     2. Vesting. Except as may be otherwise provided in this Section 2 and in
Section 3 of this Agreement, the Grantee’s rights and interest in the Restricted
Stock shall become vested and non-forfeitable and shall cease being restricted
on                                         . [Note: The Agreement may provide
for accelerated performance-based vesting, in which event the following
provision is included: However, the Restricted Stock is subject to accelerated
performance-based vesting in the event of the satisfaction of the following
performance goal (the “Performance Goal”): [various qualitative, quantitative,
subjective, and objective criteria for accelerated vesting may be included, such
as achieving Company operating profit or operating margins, Company revenue
growth, Company Stock price, earnings per share, increase in shareholder value,
net income, return on assets, return on shareholders’ equity, increase in cash
flow, operating expenses]. The Grantee’s rights and interest in the Restricted
Stock shall become vested and non-forfeitable and shall cease being restricted
prior to                                          upon written certification by
the Company’s Compensation Committee/Chief Executive Officer that

 



--------------------------------------------------------------------------------



 



the Performance Goal has been satisfied. Any determination as to whether or not
the Performance Goal has been satisfied shall be made by the Compensation
Committee/Chief Executive Officer in its sole and absolute discretion and shall
be final, binding and conclusive on all persons, including, but not limited to,
the Company and the Grantee. The Grantee shall not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the ability of the Grantee to satisfy the Performance Goal or
in any way prevents the satisfaction of the Performance Goal.]

     3. Change in Control. In the event of a Change in Control, any portion of
the Restricted Stock that is not yet vested on the date such Change in Control
is determined to have occurred:

          (a) shall become fully vested on the first anniversary of the date of
such Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant does not terminate prior to the
Change in Control Anniversary;

          (b) shall become fully vested on the Date of Termination if the
Grantee’s Continuous Status as an Employee or Consultant terminates prior to the
Change in Control Anniversary as a result of termination by the Company without
Cause or resignation by the Grantee for Good Reason; or

          (c) shall not become fully vested if the Grantee’s Continuous Status
as an Employee or Consultant terminates prior to the Change in Control
Anniversary as a result of termination by the Company for Cause or resignation
by the Grantee without Good Reason.

For purposes of this Section 3, the following definitions shall apply:

          (d) “Cause” means:

               (i) The Grantee’s conviction of a crime involving fraud or
dishonesty; or

               (ii) The Grantee’s continued willful or reckless material
misconduct in the performance of the Grantee’s duties after receipt of written
notice from the Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

          (e) “Good Reason” means:

               (i) The assignment to the Grantee of any duties inconsistent in
any respect with the Grantee’s position (including status, titles and reporting
requirement), authority,

2



--------------------------------------------------------------------------------



 



duties or responsibilities, or any other action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action that is not
taken in bad faith and that is remedied by the Company promptly after receipt of
written notice thereof given by the Grantee within 30 days following the
assignment or other action by the Company;

               (ii) Any reduction in compensation; or

               (iii) Change in location of office of more than 35 miles without
prior consent of the Grantee.

     4. Restrictions on Transfer. Until such time as any share of Restricted
Stock becomes vested pursuant to Section 2 or Section 3 of this Agreement, the
Grantee shall not have the right to make or permit to occur any transfer, pledge
or hypothecation of all or any portion of the Restricted Stock, whether outright
or as security, with or without consideration, voluntary or involuntary. Any
transfer, pledge or hypothecation not made in accordance with this Agreement
shall be deemed null and void.

     5. Forfeiture. The Grantee shall forfeit all of his rights and interest in
the Restricted Stock if his Continuous Status as an Employee or Consultant
terminates for any reason before the Restricted Stock becomes vested in
accordance with Section 2 or Section 3 of this Agreement[; provided, however,
that the Company may take an administratively practicable period of time after
Grantee’s Continuous Status as an Employee or Consultant ends to evaluate
whether a Performance Goal was satisfied prior to termination of the Grantee’s
Continuous Status as an Employee or Consultant. Satisfaction of (as opposed to
the Company’s determination of the satisfaction of) a Performance Goal after
termination of the Grantee’s Continuous Status as an Employee or Consultant
shall not result in vesting of the Restricted Stock].

     6. Shares Held by Custodian. The Grantee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
award of Restricted Stock to the Secretary of the Company or such other officer
of the Company as may be designated by the Company’s Chief Executive Officer
(the “Share Custodian”) to be held by the Share Custodian until the Restricted
Stock becomes vested in accordance with Section 2 or Section 3 of this
Agreement. When all or any portion of the Restricted Stock becomes vested, the
Share Custodian shall deliver to the Grantee (or his beneficiary in the event of
death) a certificate representing the vested Restricted Stock (which then will
be unrestricted). The Grantee hereby irrevocably appoints the Share Custodian,
and any successor thereto, as the true and lawful attorney-in-fact of the
Grantee with full power and authority to execute any stock transfer power or
other instrument necessary to transfer the Restricted Stock to the Company, or
to transfer a portion of the Restricted Stock to the Grantee on an unrestricted
basis upon vesting, pursuant to this Agreement, in the name, place, and stead of
the Grantee. The term of such appointment shall commence on the Grant Date and
shall continue until all the Restricted Stock becomes vested or is forfeited.
During the period that the Share Custodian holds the shares of Restricted Stock
subject to this Section 6, the Grantee shall be entitled to all rights
applicable to shares of common stock of the Company not so held, including the
right to vote and receive dividends, but provided, however, in the event the
number of shares of Restricted

3



--------------------------------------------------------------------------------



 



Stock is increased or reduced in accordance with Section 11 of the Plan, and in
the event of any distribution of common stock or other securities of the Company
in respect of such shares of common stock, the Grantee agrees that any
certificate representing shares of such additional common stock or other
securities of the Company issued as a result of any of the foregoing shall be
delivered to the Share Custodian and shall be subject to all of the provisions
of this Agreement as if initially received hereunder.

     7. Tax Consequences.

          (a) At such time as the Grantee becomes vested pursuant to Section 2
or Section 3 above in all or any portion of the Restricted Stock, the Grantee
(or his/her personal representative) shall deliver to the Company, within thirty
(30) days after the occurrence of the vesting event specified in Section 2 or
Section 3 above (or in the event of death, within thirty (30) days of the
appointment of the personal representative) (a “Vesting Date”), either a
certified check payable to the Company in the amount of all withholding tax
obligations (whether federal, state, local or foreign income or social insurance
tax), imposed on the Grantee and the Company by reason of the vesting of the
Restricted Stock, or a Withholding Election Form to be provided by the Company
upon request by the Grantee (or personal representative). Failure to tender
either the required certified check or Withholding Election Form will result in
a delay of the delivery of the Restricted Stock. Upon receipt of payment in full
of all withholding tax obligations, the Company shall cause a certificate
representing the vested Restricted Stock (which then will be unrestricted) to be
issued and delivered to the Grantee.

          (b) In the event the Grantee or his personal representative elect to
satisfy the withholding obligation by executing the Withholding Election Form,
the Grantee’s actual number of vested shares of Restricted Stock shall be
reduced by the smallest number of whole shares of common stock of the Company
which, when multiplied by the fair market value of the common stock on the
Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the vesting of the Restricted
Stock. Once made, the withholding election shall be irrevocable.

          (c) In the event the Grantee or his personal representative fail to
timely decide between the use of a certified check or the execution of a
Withholding Election Form, the Grantee or his personal representative shall be
deemed to have elected and executed the Withholding Election Form, and the
Company shall thereafter deliver to the Grantee or his beneficiary the net
amount of vested shares of Restricted Stock (which then will be unrestricted).

          (d) The Grantee understands that the Grantee may elect to be taxed at
the Grant Date rather than when the Restricted Stock becomes vested by filing
with the Internal Revenue Service an election under section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), within thirty (30) days
from the Grant Date. The Grantee acknowledges that it is the Grantee’s sole
responsibility and not the Company’s responsibility to timely file the Code
section 83(b) election with the Internal Revenue Service if the Grantee intends
to make such an election. Grantee agrees to provide written notification to the
Company if the Grantee files a Code section 83(b) election.

4



--------------------------------------------------------------------------------



 



     8. No Effect on Employment. Nothing in the Plan or this Agreement shall
confer upon the Grantee the right to continue in the employment of the Company
or effect any right which the Company may have to terminate the employment of
the Grantee regardless of the effect of such termination of employment on the
rights of the Grantee under the Plan or this Agreement.

     9. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

     10. Successors. This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.

     11. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

     12. Entire Agreement. Subject to the terms and conditions of the Plan,
which are incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

     13. Headings. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

     14. Additional Acknowledgements. By their signatures below, the Grantee and
the Company agree that the Restricted Stock is granted under and governed by the
terms and conditions of the Plan and this Agreement. Grantee has reviewed in
their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator or the Company’s Chief Executive Officer upon any questions
relating to the Plan and this Agreement.

     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the Date of Grant set forth above.

         

  JABIL CIRCUIT, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       

  GRANTEE:
 
       

 

--------------------------------------------------------------------------------

 

5